Petitions for Writ of Mandamus Dismissed and Memorandum Opinion filed
August 23, 2018.




                                     In The

                      Fourteenth Court of Appeals

                    NOS. 14-18-00192-CV and 14-18-00193-CV



  IN RE FERNANDRAL HENNINGTON AND DESTINEE KEY, Relators


                           ORIGINAL PROCEEDING
                             WRIT OF MANDAMUS
                                507th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2018-05776

                             MEMORANDUM OPINION

      The relators are Fernandral Hennington and Destinee Key. The underlying
suit is a petition by the Texas Department of Family and Protective Services (the
Department) for protection of a child, for conservatorship, and for termination of
relators’ parental rights.
      On March 15, 2018, relators filed separate petitions for writ of mandamus in
this court requesting relief against the presiding judge of the 507th District Court of
Harris County. See Tex. Gov’t Code Ann. § 22.221 (West Supp. 2017); see also Tex.
R. App. P. 52. In his petition Hennington asks this court to compel the judge to grant
a special appearance and plea to the jurisdiction he filed in the trial court, seeking
dismissal of the action. In her petition Key asks this court to compel the judge to
relinquish jurisdiction. Additionally, both relators assert that the associate judge
abused his discretion by orally ordering them and their attorneys to appear in court
every day until Hennington and the child are present in court.

      On August 14, 2018, Key filed with this court a notice suggesting that this
mandamus proceeding is now moot. The notice indicates that the Department has
nonsuited its action pursuant to Texas Rule of Civil Procedure 162 and that the trial
court has dismissed the action without prejudice. We agree with Key that these facts
render moot relators’ petitions for writ of mandamus. Accordingly, we dismiss
relators’ petitions for writ of mandamus as moot.


                                        PER CURIAM


Panel consists of Chief Justice Frost and Justices Christopher and Jamison.




                                          2